Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to remarks filed 3/7/2022.
Response to Amendment
2.	Claims 1-6, 18-22, 24, 31, 33 have been amended.
	The 101 rejection has been overcome, as the claims have been amended to recite:
	obtaining a coherence vector associated with a comfort noise generation (CNG) frame of an audio signal;
thus now incorporating claim elements that provide meaningful limitations to transform the abstract idea into a patent eligible application.
Response to Arguments
3.	Applicants arguments filed have been considered and are persuasive.
Allowable Subject Matter
4.	Claims 1-13, 18-28, 31, 33 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: the claims are allowed as they further teach:

A method, the method comprising: 
obtaining a coherence vector associated with a comfort noise generation (CNG) frame of an audio signal, the coherence vector comprising a set of coherence values, wherein each coherence value is associated with a different frequency band; 
encoding the coherence vector, wherein encoding the coherence vector comprises: 
for each coherence value of the coherence vector: 
forming a first prediction of the
forming a second prediction of the
combining said first prediction of the coherence value and said second prediction
forming a prediction residual for the coherence value using said
encoding the prediction residual for the coherence value with a variable bit rate scheme to produce an encoded prediction residual; and 
transmitting the produced encoded prediction residuals.


Regarding claim 1 Koishida teaches A methodabstract bandwidth scalable coding, encode speech; section 1 encoder; fig 1; Section 4 LSP parameters - encoding and decoding speech signal, with signal characteristics represented as vectors), the method comprising: 
Formingsection 4 eq 2 alpha and beta); 
for each element of the vector: 
formingsection 4 1st -2nd para: intra frame predictive coefficients; eq 2); 
formingsection 4 1st-2nd para: interframe predictive coefficients; eq 2); 
combiningsection 4 eq 2 – demonstrating combination of intra and inter frame prediction); 
formingsection 4: LSP parameters of enhancement coder are quantized with intraframe and interframe prediction; section 5.1 3rd para: prediction residual); and 
encoding the prediction residual with a variable bit rate scheme (section 5.1 3rd para: prediction residual is encoded; abstract/section 2: scalable coding – where scalable audio coding enables transmission and decoding of bitstream with bitrate that can be adapted to dynamically varying requirements); and 
transmitting the encoded prediction residual (abstract; section 1; fig 1; section 5.1 – where encoded information is transmitted, received by decoder for reconstruction).  
Koshida teaches bandwidth scalable coding scheme; the proposed scheme consists of two layers: base and enhancement (abstract);
LSP parameters of the enhancement coder are quantized with the help of both intraframe and interframe prediction (section 4).

Koshida does not specifically teach:
obtaining a coherence vector associated with a comfort noise generation (CNG) frame of an audio signal, the coherence vector comprising a set of coherence values, wherein each coherence value is associated with a different frequency band; 
encoding the coherence vector, wherein encoding the coherence vector comprises: 
for each coherence value of the coherence vector: 
forming a first prediction of thecoherence value; 
forming a second prediction of thecoherence value; 
combining said first prediction of the coherence value and said second predictionof the coherence value using a prediction weighting factor into a combined prediction for the coherence value; 
forming a prediction residual for the coherence value using saidcoherence value and said combined prediction for the coherence value;
encoding the prediction residual for the coherence value with a variable bit rate scheme to produce an encoded prediction residual; and 
transmitting the produced encoded prediction residuals.

Additional closely related references teach:

Eriksson (2017/0047072) teaches:
Apparatuses, arrangements, and methods therein for generation of comfort noise are disclosed. In short, the solution relates to exploiting the spatial coherence of multiple input audio channels in order to generate high quality multi channel comfort noise. (abstract)

Vicinus et al (9,865,274):
Comfort noise may be generated based on spectral and spatial characteristics of noise in the input audio data (abstract)
 Performing acoustic echo cancellation on the input ambisonic audio signal may include introducing automatically generated comfort noise into the input ambisonic audio signal in order to avoid the creation of audible and potentially distracting level fluctuations and/or to mask residual echo introduced during the acoustic echo cancellation process. In the disclosed techniques, introducing comfort noise includes estimating the spectral and spatial characteristics of actual noise in the input ambisonic audio signal, and automatically generating comfort noise to be inserted into the input ambisonic audio signal that matches the spectral and spatial characteristics of the actual noise in the input ambisonic audio signal. (col 2 l. 38-50)
The spatial contents of the actual noise in the input ambisonic audio signal is defined by the coherence of the microphone channels within the input ambisonic audio signal (col 17 l. 3-5)

Jaillet et al (2011/0249822):
[0014] A requirement therefore exists for a frequency-band based parametric coding/decoding technique which makes it possible to limit the defects introduced by the switchings of the signals from the time-frequency domain to the temporal domain and to control the spatial coherence between the multi-channel audio signal and the sum signal arising from a matrixing of sound sources.

[0131] The quantization Q is performed by reducing the accuracy as a function of data about perception, and then by applying an entropy coding. Hence, possibilities for utilizing the redundancy between frequency bands or between successive frames may make it possible to reduce the bitrate. Intra-frame or inter-frame predictions about the parameters can therefore be used.


However, the closest art of record does not teach or make obvious the limitations of the claim.

The additional independent claims are allowed for similar rationale and reasoning as claim 1.
The dependent claims are allowed as they further limit the parent claims.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAUN ROBERTS/
Primary Examiner, Art Unit 2655